IN T:HE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE ESTATE OF                          No. 85146
                  FRANK JOE GONZALEZ, A/K/A
                  FRANK J. GONZALEZ, DECEASED.
                                                                              HLE
                 MARK GONZALEZ,
                 Appellant,                                                   AUG 3 0 2022
                 vs.                                                       ELIZADETH A. BROWN
                                                                         CLERK OF S PRES,AE COURT
                 LORENA CARRILLO-ARELLANO,
                                                                         BY
                 Respondent.                                                  DEPUTY CLERK




                                       ORDER DISMISSING APPEAL


                             This appeal was docketed on August 10, 2022, without payment
                 of the requisite filing fee and without the case appeal statement. See NRAP
                 3(e), (f). That same day, this court issued notices directing appellant to file
                 the case appeal statement and to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notices advised that failure
                 to pay the filing fee would result in the dismissal of this appeal and failure
                 to :file the case appeal statement could result in sanctions, including
                 dismissal of this appeal. To date, appellant has not paid the filing fee, filed
                 the case appeal statement, or otherwise responded to this court's notices.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. BROWN



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 I())   1917
                 cc:   Hon. Veronica Barisich, District Judge
                       Aspire Law Group, Ltd.
                       Law Offices of Bri.an H. Nelson
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER
                                                     2